 WOLVERINE WORLD WIDE. INC.Wolverine World Wide, Inc. and United Food andCommercial Workers International Union, AFL-CIO. Cases 7 CA 14698(2) and 7 CA 14933July 12, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENIlIOOn April 17, 1979, Administrative Law Judge Mar-vin Roth issued the attached Decision in this proceed-ing. Thereafter. Respondent filed exceptions and asupporting brief, and the Charging Party filed an an-swering brief:Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings. andconclusions of the Administrative Law Judge and toadopt his recommended Order. as modified herein.We agree with the Administrative Law Judge thatRespondent has violated Section 8(a)( ) of the Act.We do not agree, however, with his findings that theviolations heretofore found against Respondent2dem-onstrate a proclivity to violate the Act and, therefore.warrant the issuance of a broad order herein. In ourview, three instances of misconduct committed duringa period of 6 to 14 years ago are too remote in timefrom each other and from the instant proceeding tosupport such findings.' Accordingly. we shall issue anarrow order. We further find that, inasmuch as therecord is devoid of any evidence indicating that thesingle unfair labor practice found herein had any im-pact or chilling effect on employee organizational ac-tivities at any of Respondent's plants outside theIthaca, Michigan, plant involved herein, the remedialpurposes of the Act will be effectuated sufficiently byrequiring Respondent to post notices at its Ithacaplant only, rather than at all of its plants in the Stateof Michigan, as recommended by the AdministrativeLaw Judge.Effective June 7, 1979, the Amalgamated Meat (utters and ButcherWorkmen of North America (the Charging Party herein) and the RetailClerks International Union merged into a new union identified as the UnitedFood and Commercial Workers International Union. AFt. (10.2 Wolverine Shoe d Tanning Corporation, 152 N L RB 307 ( 1965 )1 WolverineWorld Wide, Inc, 193 NLRB 441 (1971); 197 NLRB 34 (1972), enfd. 477F.2d 969 (6th Cir. 1973).3 Respondent has submitted an offer of proof attacking the extraordinaryremedy recommended by the Administrative I.aw Judge and purporting toshow that its history of negotiated and executed collectise-bargaining agree-ments with various unions negates the necessity for such a remedy In viewof our disposition herein. He find it unnecessary to pass on the offer.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative L.aw Judge, as modified be-low, and hereby orders that the Respondent,Wolverine World Wide, Inc., Rockford. Michigan. itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph (c):"(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights to organize; to form. join, or assist labororganizations: to bargain collectively through repre-sentatives of their own choosing; to engage in con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection: or to retrainfrom any and all such activities."2. Substitute the following for paragraph 2(a):"(a) Post at its plant at Ithaca. Michigan. copies ofthe attached notice marked 'Appendix.'12Copies ofsaid notice, on forms provided by the Regional [)irec-tor foir Region 7, after being duly signed hb Respon-dent's authorized representative, shall be posted hbRespondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced. or covered b another material."3. Substitute the attached notice for that of theAdministrative l.aw Judge.I1I S F RI ER ()RI)RED1) that the allegations of thecomplaint with respect to interrogation and to thesuspension and discharge of Ilene Kamperda be, andthey hereby are. dismissed.APPENDIXNoI(ctE To EMPI.)YEFSPOSrtl) BY ORDER O[: HENAIIONAI. LABOR R.ATIONs BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence, the National l.abor RelationsBoard has found that we violated the National LaborRelations Act, as amended, and has ordered us topost this notice and to carry out its provisions.WI wt.I NOT threaten employees with law-suits, criminal prosecution, or other reprisal be-cause they give testimony in a Board proceeding.243 NLRB No. 72425 I)t:(CISIONS OF NATIONAL LABOR REI.ATIONS BOARDWtI Wlll. NOI threaten employees with dis-charge or other reprisal because they discusssuch testimony with their fello\w employees.Wi; Wil. NO)I in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights to organize; to form,join, or assist labor organizations. includingUnited Food and Commercial Workers Interna-tional Union. AFL CIO: to bargain collectivelythrough representatives of their own choosing; toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or pro-tection; or to refrain from any and all such ac-tivities.All our employees are free to become, remain, orrefuse to become or remain, members of said UnitedFood and Commercial Workers International Union,AFL CIO, or any other labor organization.W()ivi RINI WORI) WIDE, IN(.D)I( ISIONSlil I-NI ()0 1111i (ASMAR\ IN Rolil Administrative Law Judge: These con-solidated cases were heard at Ithaca Michigan, on Septem-her 15 and Octoher 5. 1978. The charges were filed on )e-cember 16, 1977. and March 6 1978, respectively, byAmalgamlated Meat (utters and Butcher Workmen ofNorth America, AFI, (10 (herein the Union). The consoli-datted complaint, which issued on May 24. 1978. allegesthat Wolverine World Wide. Inc. (herein the (Company orRespondent). iolated Section 8(a)(II and (3) of' the Na-tional Iabhor Relations Act, as amended. The gravamen ofthe complaint is that the Company allegedly suspended andsubsequently discharged Ilene Kamperda because of hersupport fr the Iinion, engaged in unlawful interrogation,and threatened an employee with reprisal because of histestimony in a Board representation proceeding. The Com-pany's answer denies the commission of the alleged unfairlahor practices. All parties were afforded ull opportunity toparticipate, to present relevant evidence, to argue orally,and to tile briefs.lUpon the entire record in this case and rom my obser-,ation of the demeanor of the witnesses, and having consid-ered the arguments of counsel and the briefs submitted by(ieneral Counsel, the Union, and Respondent I make thefollowing:FINDIN(iS ()F FA(II. i lti BUSINF.SS OF RiSEPONI)I NIThe Company, a Michigan corporation with its principaloffice and place of business in Rockford, Michigan. main-IThe Union's unopposed motion to correct errors il transcript is herebygranted, and the transcript is corrected accordingly.tains plants in various cities in Michigan. The Companymanufactures, sells, and distributes pigskin and cowhideproducts, including shoes and related products. The Com-pany's Ithaca, Michigan, plant, where the alleged unfairlabor practices took place. manufactures tlush Puppybrand casual shoes. In the operation of its business, theCompany annually ships goods valued in excess of S50.000from its Michigan plants to customers located outside theState of Michigan. I find, as the (ompan admits, that it isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11. 1111 1 AB()R (RiANIZA II()N INV()I 1I)The Union is a labor organization within the meaning ofSection 2(5) of the Act.Ill. Ilil AI I (;l I) I A½OR 'R I 11( SA. B(l AgroutndlThe Company has an extensive history of unfair laborpractice conduct. In Io/lvrerinlc It orh/l Wide. I., 193NI,RB 441 (1971). in which the Union was the chargingparty, the Board lund that the (ompans committed viola-lions of Section 8(a)( ) and (3) of the Act at two plants inBig Rapids Michigan. Iwo ears earlier, in a case in whichthe Teamsters U nion was the charging party. the (Cornpanconsented to the entry of a Board I)ecision and Order find-ing that the ('ompany had engaged in violations of Section81a)(1). In ol/veritle or/d It lri/, Inc. 197 NI.RB 34(1972). enfd. 477 F.2d 969 6th (ir. 1973), in which theUnion was the charging party, the Board iound that the('ompany engaged in conduct ,iol;ltive of' Section 8(a)1 ).(3) and (5) at panlts in (irand Rapids Michigan. I he Adl-ministrative aw Judge observed that this was the thirdunfair labor practice proceediig Invol ing the (ompany(noting the two above mentioned). In fact, it was probablythe fourth. In Il'ro/teriel Sllhoe &d 7i1ning ( orp/oraliol. 152NI.RB 307 (1965) in which Allied Industrial Workers wasthe charging labthor organization, the Board found that therespondent therein engaged in violations of' Section 8(a)( 1)and (3) of the Act at its Rockbord and Ithaca, Michiganplants. Although the name of the respondent therein dif-fered slightly from that of the present Company. the de-scription indicated that it was the same or a predecessorfirm. Although General counsel requested at the outset ofthis hearing that I take administrative notice of the threecited decisions, and company counsel responded to that re-quest, the C(ompany did not suggest that W'olrin Sloe &Tanning involved a different firm. In all three reported De-cisions, the Board issued a broad remedial order, in sumenjoining the Company and its successors from in any man-ner interfering with the statutory rights of its employees.On July 19, 1977,2 the Union filed a petition for a Board-conducted election at the Ithaca plant. (Case 7 RC 14422.)The Company and the Union executed a consent electionagreement on August 15. and the election was held on Sep-All dates herein refer Ito the period rom Jul) I. 1977. through June 30.1978, unless otherwise indicated.426 WOI VIE RINI WORI 1) WI)l. IN(Ctember 16. he Union lost hb a vote of 162 t 171. OnSeptember 22 the linion filed timely objections to the elec-tion, some of which involved alleged company misconductwhich was also the subject of unair labor practice charges.Further proceedings on the charges were terminated whenthe parties agreed to an inlormnal settlement agreement. TheCompany and the Union signed the agreement on I)ecem-her 8. and it was approved by the Board's Regional Direc-tor on December 12. In the meantime. the Cornpan> sus-pended Ilene Kamperda on November 22 and dischargedher by a letter dated November 30, which she received onDecember 1. Her suspension and discharge will be taken upunder the next heading of this Decision. As indicated, thepresent charge was filed on December 16. The settlementagreement provided, in sum, tOr reinstatement and backpayfor employee John Wert (who was a witness in the presenthearing) and for backpa) to another employee who hadbeen reinstated. and further provided that the ('ompanywould not engage in discriminator\ layoffs and certainother specified unlawful conduct. I lowever, the agreementdid not specifically refer to discriminatory suspension ordischarge, and did not contain an omnihbus clause. The set-tlement further provided that eidence concerning the sub-ject matter of the charges could he introduced at the hear-ing on objections to the election, insofar as such e idencewas relevant and material to the objections.On December 14 the Regional Director ordered a hear-ing on the Union's objections. and such hearing was con-ducted hefbre a hearing officer on January 10 and I I. Thehearing officer issued his report on February 23. He recom-mended that the election be set aside because of employermisconduct. The hearing officer found, inter aia. that dur-ing the election campaign, the Company through its offi-cials and/or supervisors threatened employees with plantclosure if the Union won the election, threatened employeeswith discharge because of union or other protected con-certed activities. interrogated employees about their atti-tude toward the Union. and announced an overli broadrule against union solicitation. On March 2 the Companwaived filing of exceptions to the hearing officers reportand consented to a second election. On March 10 the Boardissued a Decision and Order adopting the hearing officer'sreport, setting aside the election of September 16. and di-recting a second election. Processing of a second electionremains blocked by the present unfair labor practicecharges. The Board's findings in Case 7 RC 14422 include,as indicated, findings of misconduct which would also con-stitute employer unfair labor practices under Section 8(a)( I)of the Act. The Board's Decision is res judicalat of the mat-ters considered and decided by the hearing officer. whichmay be considered as evidence of company animuls towardthe Union in the present case. Best Produclts (otnpln,. It..,236 NLRB 1024 (1978).B. Alleged Interrogation, Su.spension ltand Discharge o lierleKarnpcerdaI. Timeliness of the chargeThe Company contends that the charge in Case 7 CA14698(2). i.e.. the Kamperda case. should be dismissed he-cause it in olves conduct which occurred pi llt i to ccctitllof the settlement agreement approxed onl I)ctelmbhr 12('Case 7 A 14163 (). etc.). he ('ompan conllend thaitthe Kamperda matter was readili disco erablc b theGeneral ('ounsel prior to l)ecember 12. and thcrethl calln-not now be litigated. lowever. it is undiputed that theBoard's Regional ()ffice had no knox ledgc of the Kant-perda matter until the present charge was tiled on l)eceil-her 16. It is also undisputed that the Union. the ( hargingParts in all cases. had no knowledge that Kanmperda assuspended or discharged until its International representl-tive, James Glenn, responded to a message to contact Kami-perda, and that he did so on the evening of )ecember 12 oron the next da. A\ccording to Kamperda's testimonl. the('ompany did not originally gie a reason for her suspern-sion. I'he ('ompani's discharge letter Stated that she vs.isbeing terminated iOr "oxer-reporting''." K;iperda was nei-ther expressly nor implicitly inolxed in the settled case.TherelOre. regardless of' hether Kamnperda herself xxasdiligent in this matter. it is dillicult to see hoss the matterwas "readi h discoveraleh b( General Counsel on or he-l'ore [)eceibher 12. As (;eneral ('ounsel had no knolcedgcof the Karnperda m;atter prior to approx a] of' the settlementagreement. the settlement does not preclude litigation ofher case. l.aminit Ptis if/g. (., 238 NI RB 8S8(1978)1.2. The meritsa. Kamttperdtiz' l['ge'd iit'l (tit tivvThe complaint alleges that the ('ompaln suspendedKamperda on November 22 and discharged her on Decem-hber I becaluse of her support of the lnion." The 'onm-pany asserts that it terminated Kamperda hecatse sie U.asoverreporting her production count: i.e. hecause she re-ported more production than she actually performled.The C(ompanx hired Ka;mperda on Jul, 21 and she beganworking the next day. Kamperda's regular job suas that o a"zig-zag" sewing machine operator on the "pre-it" line. \tthe time she began work the I nion's organizlational can-paign was unlderwa. and the Union had just iled its elec-tion petition. Kamperda's daughter. Jeri L-nn l nderhill.was also an employece. ULnderhill began orking or theCompany on January 6. 1976. and orked in the fittingdepartment. On September 5 Underhill transterired lronlthe night shift to the da; shift and thereafter she ,xorked inclose proximity to her mother. (The fitting department pro-duction line \was located in the same room as the prefit line).tinderhill activels supported the Union. and her testimon,indicates that such support as known to the ('omnpan!long before Kamperda's discharge. tinderhill x\\as a menm-ber of the Union's organizing committee. She passed outunion cards to employ ees on the night shift. talked in fax orof the Union to employees in the shop. passed out unlioinbuttons. and openly associated with Union InternalionalRepresentative James Glenn. ho was the principal outsideorganizer involved in the campaign. Underhill testified thatshe wore a "Yes" T-shirt to ork. and that on the da\ ofthe election (September 16). Company Industrial RelationsManager Harold Bailes saw her shirt and said. "Oh no."Underhill also testified for the Union at the hearing on oh-42 D[)('ISIONS ()t NA'II()NAI. IAB()R RATIONS BOARI)jectlions. concerning speeches b companyi oicials she coln-tinued to work for the ('Company until June 14 when shevoluntarily quit her job. iGeneral ('ounsel does not contend.nor is there any evidence, that the ('ompany ever threat-ened Underhill with reprisal or engaged in any reprisalagainst her because of her union activity.In contrast to her daughter. Ilene Kamperda. to quoteher own testimony. did "absolutely nothing" for the Unionbefore the election. After the election. her union activity. itit can be called that, consisted of tagging along behind herdaughter. In fact, there was relatively little union activityafter the election. Such activity substantially consisted ofkeeping the employees informed concerning the pendingobjections. Kamperda and U)nderhill testified, in sum. thatalter the election, they and several women in the prefit andfitting departments would get together at their midmorningor lunch break at a bench which was located near the pro-duction floor. They did not actively speak for or solicit sup-port for the Union: however, they would sometimes talkabout whether there would be another election. There is noevidence that Kamperda took a leading role in these con-versations. Indeed, such is unlikely in view of her lack ofinvolvement in the campaign. Underhill and Kamperda tes-tified. in sum, that on one occasion in October. Plant Man-ager Arnold Bott apparently overheard some of such a con-versation. Underhill testified that Bott smiled and walkedaway. Kamperda testified that he made a comment andwalked away. Bott testified that he never overheard or triedto overhear such a conversation after the election. In fact,there were probably many such conversations among thenearly 400 employees at the plant. The matter is irrelevantto Kamperda's suspension and discharge, because Bott didnot even know Kamperda by face until he suspended heron November 22. 'The prefit department supervisor, LarryDavis, learned that Kamperda was Underhill's motherwhen Underhill came on the day shift on September 5.Therefore, if the Company wanted to get at Underhill bydischarging her mother, no further information would havebeen needed. Jeri Underhill testified that Judy Bearden. to-gether with five or more other employees, also regularlyparticipated in these breaktime discussions about theUnion. Kamperda and Bearden were the two regular zig-zag machine operators on the prefit line. If. as contended byGeneral Counsel and the Union, the Company discrimina-torily selected Kamperda for discharge on the pretextualground that she overreported her production, then it is dif-ficult to see why the Company did use the same pretext todischarge Bearden instead of or in addition to Kamperda.as both reported high production (see union brief).Kamperda and Underhill testified that one day afterwork they went to a union meeting at the Town Crier, anewspaper office on Main Street in Ithaca. (According toKamperda. this was one of two union meetings which sheattended at the Town Crier prior to her discharge.). Kam-perda and Underhill testified that, as they were about toenter the Town Crier building, they saw Industrial Rela-tions Manager Bailey looking at Kamperda from the frontwindow of the Little Red Shoe House, a retail outlet forHush Puppy shoes which is located next door to the TownCrier. Kamperda testified that the incident took place inNovember. Underhill testified that it Asas in October.' Infict. there were two union meetings in October. but none inNovember. There is no evidence that Kamperda played asignificant role in these meetings. or for that matter, thatshe participated at all. Although International Representa-tive Glenn was presented as a witness for General Counsel.he did not testify concerning her presence at any unionmeeting, or as to any other union activity on her part. Har-old Bailey testified that he never saw Kamperda in front ofthe Town Crier, and that although he frequently went tothe l.ittle Red Shoe House. he never went there to observeemployees. Bailey had ample and legitimate reason to fre-quently be at the Little Red Shoe House. His wife managedthe store, and he would go there in the late afternoon topick her up. Bailey also had to conduct business at thestore. which was a company outlet. Assuming that Baileysaw or apparently saw Kamperd& in front ofl the TownCrier one day in Octobher. it is difficult to see how any sig-nificance could be attached to the matter. As Bailey knewthat Jeri Underhill actively supported the Union. it couldhardly have come as a surprise to him that her motherwould accompany her to a union meeting. Assuming thatBailey knew that there was a union meeting at the Town(rier (which assumption. in the absence of other evidence,would have to be based on Kamperda's version of her sus-pension interview), it is probable that Bailey must haveseen other employees entering the Town Crier. However,General Counsel does not allege that the C'ompany engagedin reprisals against anyone other than Kamperda.Kamperda further testified that in the fall of 1977, shewas approached at her machine by a slim, very tall man.apparently in his 40's, who had a Boston accent and whowas not regularly at the plant, but who had been introduced(among others) to the employees by Company Vice Pres-ident Robert Wolfe at a meeting in the plant lunchroomduring the election campaign. According to Kamperda, theman said she was very fast. and she complained aboutchanging styles and about being switched to different jobswhen she exceeded the production standard for a particularjob: i.e.. thereby being deprived of an opportunity to earn apay raise. In response to a leading question from GeneralC(ounsel. Kamperda testified that she told the man that theycertainly needed a union, whereupon the man allegedly re-plied that the Union was all done and over with. No suchperson was produced or more specifically identified by anyparty. Plant Manager Bott testified that it was not unusualfor company executives from Rockford. including engi-neers, to tour the plant. but that no such official reported tohim on union activity during September. October, or No-vember. 1977. As the Board's Regional Office thoroughlyinvestigated captive audience speeches during the campaignin connection with the Union's objections to the election, itis unlikely that the tall stranger could not have been betteridentified, if in fact the alleged conversation took place astestified to by Kamperda. There is also no evidence that themysterious stranger even knew Kamperda's identity. I findThis hearing was conducted under the rule of exclusion of witnesses.Kamperda. International Representative Glenn. and Plant Manager Bottwere the only witnesses permitted to remain throughout the hearing.428 that KalIperda's testilonl , a;ountlls to tlothing m)orc thalself-serving. unreliable hearsas.h. t'aile'rdl' sVlcsion allld djsilri.T'In the early afternoon of Tuesda's. November 22. the pre-fit department fireman. Larry [)avis. summoned Kam-perda to Industrial Relationis Manager Bailey's olticc. Atthe time, Kamperda was scheduled to appear in court it 2p.m. as the complaining witness in a criminal matter. Kam-perda testified concerning the ensuing interview. Accordingto Kamperda. Davis left her alone with Bailex and PlantManager Bott in Bailey's office. Kamperda testified thatBott said that she had gotten herself in serious trouble.Kamperda asked what kind. Bott asked how man'y timesshe had been down to the Town Crier. She said two times.Bott replied. -"YJou know this is serious." Kamperda an-swered that she wanted to know when there would be an-other election. Bott responded that the Union was all donewith, and asked why she was dissatisfied. Kamperda an-swered that the Company kept switching her to other ma-chines whenever she achieved 100 percent of' productionstandard. Kamperda testified that at this point SupervisorDavis stepped in and said that he had put in Kamperda fora raise, and the raise was approved. Kamperda said that shehad to leave for court. In response to a leading questionfrom General Counsel, Kamperda testified that Bott toldher that "Jeri has got quite a bit of trouble and problemswith the Union." Kamperda then testified that Davishanded her a paper with her name and a date on it, andtold her to sign it. She testified that she refused to sign itbecause the paper was blank. However. Kamperdapromptly modified her testimony. She testified that she wasunable to read the paper because whe was not wearing herglasses at the time. but that she did read that she was "sus-pended until further investigation." Kamperda testified thatshe asked "investigating what," and was told only that shewas suspended until further investigation. Kamperda fur-ther testified that Bott refused to let her leave unless shesigned the paper, and so she did. Bott said he would mailher a copy. Kamperda testified that nothing was said in thisinterview about overreporting. Kamperda further testifiedthat as she left Bailey's office, she asked Larry Davis whyhe didn't tell her, and he answered that he was sorry. butthat he had nothing to do with it.Plant Manager Bott gave a substantially different versionof the suspension interview, and his testimony was substan-tially corroborated by that of Davis and Bailey. who werealso presented as company witnesses. Bott testified, in sum,that the interview was the culmination of an investigationas the result of which he concluded that Kamperda wasconsistently overreporting her actual production. He de-cided to suspend Kamperda. pending confirmation of theresults of the investigation, and Supervisor Davis agreed.Kamperda was then summoned to the interview. Davis andBailey were present throughout the interview. Bott pro-duced records of daily checks which were run on Kam-perda during the period from November 14 through No-vember 22. and which purported to indicate that she wasreporting substantially more production then she actuallyachieved. Bott showed some of the records to Kamperda.WI.Vlt:RINRI WOR.I) WlIl)l. INC.lie told her that this was serious, that it constituted stealingfrom the ('ompany (i.e.. in the form of uinwarranted wageincreales),i and that he would have to suspend hr. Botttestiftied that Kamperda was upset and he again explainedto her that she had been overreporting. According to Bott,Kamlperda simply said that she could not understand howshe could do it. Kamperda did not deny overreporting herproduction nor did she offer any explanation ifor the appar-ent overreporting. Bott handed her a written document.captioned "Employee Warning Notice," signed by I)asisand Bott. which indicated, in sum, that she was being sus-pended fIor overreporting. Kamperda signed the notice.which was presented in evidence at this hearing. Bott cate-gorically denied that there was any discussion of the Town(Crier, Jeri Underhill, the Union, or union meetings. In ad-dition to corroborating Bott's testimony, [)Davis denied tell-ing Kamperda that he had nothing to do with it. In act,.Davis personally wrote up the warning notice.I credit the testimony of Boltt. )a is, and Bailey, andconsequently. i as will be discussed, I also credit Bott's testi-mony concerning further conversations with Kamperda af-ter her suspension. herefore. I further find that the (om-pani did not interrogate Kamperda concerning her unionactivity. First, as indicated, this hearing was conducted un-der the rule of' exclusion of witnesses. It is unlikely thatBaile5and Davis would have so accurately corroboraledBott if as indicated by Kamperda. the true version of thesuspension interview were so different from that of Bott. Inparticular, it is unlikely that Davis would have been able tocorroborate Bott if Davis was not even present at the inter-view. It is evident that 1)avis and Bailey were testifyingfrom their recollectiotn of the event. and not trying to parrota false version of the interview. Second, it is unlikely thatDavis would hase notified Kamperda of her pay raise at thetime of the suspension. because Kamlperda actually re-ceived the raise in early November. Third. Kamperda's ver-sion is inferentially contradicted by the warning noticewhich she signed. The words "will be suspended for furtherinvestigation" which in substance Kamperda admittedreading on the paper. was a continuation, in Davis' hand-writing, of a statement of the asserted reason for her sus-pension. namely. oerreporting.4If Kamperda read the lastline of the warning notice. then it is reasonable to infer thatshe read or was told about the balance of the notice.Fourth. as indicated. Kamperda did not engage in anyunion activity which would likely have attracted the Com-pany's attention. and the Company had known for morethan 2 months that Underhill was an active union adherent.Therefore. Kamperda's version of the interview is some-what improbable. Finally, Kamperda generally did not im-press me as a credible witness. She was garrulous on directexamination, hut tended to be evasive on cross-examina-tion. demonstrating a reluctance to answer even the mostelementary questions until she had an opportunity to pon-4The text of he warning notice read as follows:This employee has been running a real high performance on her job andthis is a count operation which has showed that we have moed morework to the other department than we aciually did. I have checked herfour dass in a row and she has over reported each da). She will besuspended lilr further investigation.429 I)E.(ISI()NS ()1: NA I IONAI. IABOR RELA I IONS BOARI)der their significance. In contrast. I have no comparablereservations with respect to the testimony oL' the o('ompatny'sprincipal witnesses.The next day (Wednesday November 23), Kamperda re-turned to the plant to pick up her paycheck. She spoke toPlant Manager Bott. I credit Bott's testimony concerningtheir conversation. Kamperda asked how long the suspen-sion would last. and Bott answered that it would not belong. that he wanted to be sure he was right. Kamperdaexpressed concern that she could have overreported. Bottagain explained that she wrote down more production thanshe actually performed. Kamperda asked if Botl would per-sonally run a check on her. Bott declined, but indicated thathe would consider her request. Kamperda did not ask to seethe Company's records. or offer any explanation lor theapparent overreporting, other than to say that she was un-der stress because of problems at home. T'here was no dis-cussion of the Union, union activities, or Jeri Underhill.'On November 30, Bott sent a letter to Kamperda whichshe received on December I. The letter stated that ")ue tothe investigation we did regarding the over-reporting wefeel we have no alternative but to separate you from theCompany as of November 30. 1977." Upon receiving theletter. Kamperda telephoned Bott. I credit Bott's version oftheir conversation. Kamperda confirmed that she was dis-charged, asked about unemployment compensation, andwas told to check with the Michigan Employment SecurityCommission (MESC).6 Kamperda gave no excuse for theapparent overreporting. She offered to demonstrate herability to produce at 100 percent of standard, but Bott toldher that this was not the problem, that it was overreporting.To summarize at this point, the credible evidence indi-cates: that Kamperda did not engage in any union activitywhich would have warranted the Company's attention,even if the Company was discriminatorily motivated: thatthe Company had long known of Underhill's union activity,but took no action against her: that Kamperda was sus-pended and discharged at a time when union activity wasvirtually dormant, and had been for some time: that theCompany told Kamperda that he was suspended foroverreporting, and repeatedly explained the charge to her,but she offered no excuse or explanation; and that Kam-perda's alleged union activity was never discussed. In lightof these facts, General Counsel's case is for all practicalpurposes reduced from the level of an unfair labor practicecase to that of a grievance proceeding: i.e., whether theCompany had good or just cause to suspend and dischargeKamperda for overreporting. However, as a pretext may beevidence of a discriminatory motive, I shall next addressmyself to the question of whether, in the circumstances ofAccording to Kamperda. Bott still refused to give a reason for her sus-pension, other than to ask why she did not put down on her job applicationthat Jeri Underhill was her daughter. As I have credited the (ompan)'stestimony that she was told that she las being suspended for overreporting.it follows that I also do not credit Kamperda's version of the November 23conversation.6 Kamperda filed a claim for unemployment compensation on December7. stating that she had been terminated ior overreporting. However. it i notclear whether Kamperda was referring to the (Company's sated reason or toher own understanding as to why she was discharged. Therefore. I do notregard her statement to MES(' as an admission against interestthis case, the ('ompany's stated reason for terminatingKamiperda i.e. overreporting, was demonstrably pretextual.I find. upon consideration of the evidence. that the Com-pany had good cause to believe that Kamperda was engag-ing in flagrant, deliberate. and serious oerreporting of herproduction, that it handled the matter in a reasonable andcautious manner which did not evidence a desire to punishKamperda tfor any other reason, and that the C(ompany'sactions were not out of proportion to the offense or demon-strably inconsistent with any general or usual practice.T'herefore, the evidence indicates that the Company did notterminate Kamperda for a pretextual reason, and it is un-necessary for me to determine whether the Company hadgood or just causeI to discharge Kamperda, as measured bythe standards applicable to collective-bargaining contracts.By Noveimber 1977. Kamperda's apparent overreportinghad become notorious. Judy Bearden, the other regular zig-zilg machine operator during the fall of 1977 testified thatshe thought it "silly" or "uLLnusual"' that Kamperda's pro-duction was higher than hers, as Bearden had been workingfor the Company for 2 or 3 years, and Kamperda for lessthan 4 months. Bearden was mollified when Kamperda toldher that she had experience operating sewing machines.However, all-around girl Lianne Loomis had more directreason to question the veracity of Kamperda's daily pro-duction reports. Loomis functioned as an assistant to Su-pervisor L[arry DIaxis. and was responsible, among otherthings, for checking employee production cards every 2hours, in order to keep track of production. The employeeoperators who worked on production count jobs would rec-ord their daily production on an index card, which wasturned into the supervisor at the end of the day. The em-ployee would make a hashmark on her production card foreach completed case (six pairs) of shoes, and indicate thehashmarks by hour and by style of shoe. Loomis suspectedKamperda when she noticed on her rounds that Kamperdaadded hashmarks to her previous hourly counts. At firstLoomis said nothing, but eventually she told trainer NaomiPerry of her suspicions. Perry. who was responsible fortraining and monitoring the performance of new employ-ees, had similar suspicions. Perry had observed Kamperdaand noticed on the basis of I hour's observation, that Kam-perda recorded more production than she actually per-formed. Loomis further checked her figures with those ofKamperda and found that they differed, and Perry reportedtheir suspicions to Supervisor Davis. Davis who thoughtwell of Kamperda (as Kamperda did of him) took no actionat this time. However, in late October, the Company wasforced to send the fitting department line home early ontwo successive Fridays because of lack of work. This wascaused by the fact that the fitting department was receivingless work from the prefit line than was actually reported bythe prefit line. The occurrence of these incidents is undis-puted. Plant Manager Bott complained to Supervisor Da-vis, who recalled the complaints about Kamperda. Daviskept track of' Kamperda's records and production, and inNovember reported to Bott that he suspected that she wasoverreporting her production. Bott then directed that Davisrun a check on Kamperda by having the prefit line consoleoperator keep track olf material sent to Kamperda. LindaShong was the console operator. and she was responsiblefor supplying the prefit line operators with shoes to be430 WOI.VE RIN WO()RI.D Wl)DE. IN(Cworked. Shong kept count for I week. and I.oomis checkedher figures for I week against Kamperda's reported produc-tion. The results, which were submitted to Bott. confirmedthat Kamperda was regularly and substantially overreport-ing her production. Kamperda was then suinmoned to thesuspension interview.The foregoing is a composite of' the testimony of PlantManager Bott, Prefit Foreman Davis all-around girlLianne Loomis, trainer Naomi Perry. console operatorLinda Shong, and former employee and zigzag operatorJudy Bearden, all of whom were presented as witnesses forthe Company. They include both supervisors and rank-and-file personnel. Shong is a nonsupervisor employee,and Bearden is a former employee. I.oomis' duties indicatethat she is at most a low-level supervisor, with limited su-pervisory responsibility. Shong lives in the same small com-munity as Kamperda and Underhill, and most of the otherslive in the same semirural area. I find it unlikely that thewould he unifirmly motivated to lie agailst Kamperda. Ido not regard the omission of certain facts in the investiga-tory affidavits of Bott and Davis as constitutinCg a basis fordiscrediting all of these witnesses. Bott in his affidavit didnot deny telling Davis to run a check, and Davis in hisaffidavit did not deny that ILoomis reported that Kamiperdaappeared to he altering her hourly count. Therefol're, thefailure of each affidavit to include these faclts alnlon m;lansothers is insufficient to impeach their testimonl.Indeed. Kamperda came close to admitting thlat she h;adin fact engaged in overreporting her production. ()n presen-tation of General ('ounsel's affirmative case. Kamperdaneither admitted nor denied that she overreported her pro-duction. Rather, she testified that d; after davy and hourafter hour" she would walk to the console, get her ownmaterial. and carrs it back to her machine. rather thain ailfor the console operator to send the material down the con-veyor line. 'he suggested intference was that this habit ac-counted for the apparent discrepancy in production figures.However. after listening to the parade of , itnesses agailnsther, Kamperda testified as a rehuttal witness. She testitiedthat trainer Perry once complained that she put dow n anextra hashmark, but was in error. and that this was the onlytime anyone spoke to her about possible overreporting.other than corrections of her mathematical errors by Super-visor Davis. However, in response to a question hb conm-pany counsel, she testified that she did not recall whether.on a couple of occasions, Lianne Loonmis came to her andsaid that Kamperda had more hashmarks than werecounted by Loomis. If in fact Kamperda regularly obtainedher own material, then Perry. Loomis, and Shong wouldhave observed that practice and taken it into conlsiderationwhen they were monitoring her production. Such allegedpractice would not account for the additional hashmarksnoted by Loomis. Moreover, I find it incredible. in light ofthe Company's assembly line system of production. thatKamperda would have improved her own production bypersonally getting her own material. If anything. she wouldhave wasted valuable time by leaving her machine, walkingdown the long narrow aisle separating the prefit and fittinglines, sorting out her own material from the variety of itemsstored near the console, and carrying four boxes at a tinmeback to her seat, rather than signaling the console operatorto send her material down the convevor line.Kamperda had motive for inflating her production rec-ord. She knew or understood that employees who regularlyexceeded the ('ompany's production standard were entitledto a wage increase, and in fact she received a wage increasein early November. In the fall of 1977 she had an infirmalcontest with Judy Bearden to see who could produce themost. Kamperda's misconduct was flagrant, substantial,and apparentlN unprecedented. Prior instances of possibleor actual overreporting involved mathematical errors, mis-understanding of the applicable standard, or isolated in-stances hich were not repeated. I credit Bott's explanationthat Kamiperda's misconduct, which was known to otheremployees. required strong action if the Cornmpan was tomuiintain the integrity of its honor system under hich e m-plosees recorded their owun production. Ihere was no rea-soin to investigate any other emplo ee because the ('om-pany alread had evidence that Kamiperda w asoverreporting her production. Nevertheless the ( 'ompan!proceeded ca;itiouly. first running a check for I wseek, andthen confronting Kamperd1a with the eidence and givpmgher an opportunit> to explain herself. No explanation \.iasforthcoming. It is unlikel, that the (Company wotlid haveproceeded in such a cautiIous and scrupulousl fair lliannerif it were determined to set an example hby discharging herbecause of her union activit'. In sum I find that KaImperdaw;as suspended nll discharged because she o verrleportedher prodLuctio n uand. therelore, that the ('omptlanl did nlotthereb? iotlate the Act.( .Ii1t .1/c d 'l 11,- 'hr, sRichard ()mniis orked in the lasting detpartnlit iIt tleIlthlac;l plilnt. l c \i;is emploed bh the (Conipan Ifrom .lul12, 177. until is dischaige ill .\igust 1 978.- Oranl;lns as iwitness ior the n o1i0 at the hearing on11 ohections wllhiclwu;as conducted on .Ill In111ar;, It) ; 11. AI lhit hearir .()mains testified in sui thIat Iiis illlmediate superv isor, Wil-linm laFrcniere ha;d threatened him ith discharge if hedid not rllove il union button and threatened plant clo-sure il te I nioln gt in. It is undisputed. and the answeradmits in lhis case. that at all times material I.aF'renierewas and is an agent of the Company and a supervisor of Ihe(ompan_ ilhin the meaning of Section 2( 11) of the Act.l.aFrenicre was not present at the hearing on objectionsand Omans' tstimonll was unrefuted. The hearing officercredited Omans and found that the Company. through.LaFreniere unlaw fully interfered with the conduct of theelection. In the present proceeding O)mans testified aS to aconversation which took place shortly after the hearing offi-cer issued his report." Omans testified that L.aF:reniere ap-proached him at work, saving that he had got something inthe mail concerning ()mans' testimony, and that he heardfrom others that Omrans had lied. LaFreniere said that be-7 rejected Ihe (rmpans's anemlpl to present evidence colncerning therealson r O()man's dscharge His discharge is nol an issue in his .case, ndtherelbre, it inlsl he presumed that he was lauii ll, ilerlrinlaleJ()mOnailns tetilied lhal tie co i ers.altion oosk place aou 3 oir 4 seeks .itterIhe heaCring ,lii ohlectlilons It hc,-cer the suhsilnle Ili' he colnsersatlln Indl-caes that II mtuis have laken pl;lace sh llt\ later the hearig offlicer issued hisreporl I find thai ;s alleged in Ihe cmpllilnt. he conersa;t ion 'clrred inlate I ehruar!431 DE)IC (ISIONS OF NATIONAL LABOR RE IATIONS BOARDcause Omans lied, he (laFreniere) was going to get his law-yer and try to get Omans for perjury. ()mans answered thathe told the truth. According to Omans, LaFreniere addedthat he was going to fire Omans because he was tellingeveryone else what happened, and it made LaFreniere looklike an ass. Omans replied that LaFreniere was an ass. Ac-cording to Omans, LaFreniere also said that it was a goodthing he did not find out earlier or he would have gottenOmans' ass. Omans testified that no other company officialor supervisor talked to him about his testimony. and thatLaFreniere never apologized for his remarks.l.aFreniere was not presented as a witness in this pro-ceeding. although he was still employed as a supervisor atthe time of' this hearing. The C('ompany did not indicate thatthere was any reason why he could not be called as a wit-ness. The only testimony presented hby the Company con-cerning this matter consisted in sum, of teslimon hS Pla;ntManager Bott that he was unaware of the conversation he-tween L.aFreniere and Omans until the present charge wasfiled, and that he took no disciplinary action Om;ans be-cause of his testimony. General Counsel presented the testi-mony of' employee John Wert, who testified that he over-heard part of a conversation between I.atFreniere a ndOmans about ebruary 28. Wert's version of what he hea;rdcorrobhorated Omans in some respects and conltradicted himin others. Wert did not impress me as a reliable witness. lfefirst testified thllt eFreniere started out by berating Otmansfor his job production, but later asserted that L.eFrenierebegan by talking about the hearing. There was considerablenoise tfrom machines at the time of the conversation, andLaFreniere had angrily addressed O()mans and other em-ployees on other occasions, including times when he criti-cized their job performa;nce. It may well be that Wert re-called portions of' other conversaltions. notwithstanding hisassertion that he took notes concerning incidents at theplant. (Such notes were not presented at the hearing). If thismatter involved a disputed version ot a conversation as be-tween Omans and l.aFreniere. or a denial by LaFrenierethat the conversation took place, then Wert's testimonymight take on added significance. Ilowever such is not thecase. In view of the Company's failure to present a-Freniere as a witness. the inference is warranted, and I sofind. that had LaFreniere been produced its a witness. hewould not have contradicted Omans' testimony. Martin Lu-ther King,. Sr. Nursing Center, 231 NL.RB 15, f. I (19771. 1credit Omans. Indeed, the Company does not dispute thatthe conversation took place. Rather, the Company's posi-tion, as stated in its briefl; "is that the incident involving Mr.Omans and Mr. LaFreniere was a result of personal piqueon the part of LaFreniere and did not carry with it anyovertones of employer knowledge or threats of' reprisal bythe employer."I find that the Company. through LaFreniere. violatedSection 8(a)( I) of the Act by threatening Omans with alawsuit or criminal prosecution and other reprisal becauseof his testimony in support of the Union in a Board pro-' In view of the hearing officer's report, the ('ompany was well aware thatthis would he a likely result of a second failure to produce LaFlreniere as awitness. Nevertheless, it chose nol to call LalFrenierr.ceeding," and by threatening him with discharge becausehe discussed his testimony with his fellow emplohyees. It isan unfair labor practice for an employer to threaten anemployee with a lawsuit for libel or slander because he filedcharges or gives testimony in a Board proceeding. (Ivlelivlor, l/b/l (iC''e 7ili'lbr (onpa'w. 127 NI.RB 103. 108(1960): see also Ra:Io, Inc.. libla JIil 'N Run tbod Slor s.231 N RB 660, 675 (1977). As employee discussion of suchtestimony, like the testimony itself. constitutes activity pro-tected by Section 7 of the Act, it follows that an employeralso violates Section 8(a)(l ) by threatening an employeewith discharge or other reprisal because he engages in suchdiscussion. I reject the ('ompanN's defense that it was notresponsible for l.aFreniere's threats. 'l'he test in determin-ing whether an employer is responsible for coercive state-ments by a supervisor is not whether the statements were, infact, within the scope o' the supervisor's enmploymnent, hutwhether the employees have just cause to believe that thesupervisor is acting for and on behalf o management in thesttuatlion under dispute. Under this test, the Board and thecourts have held that, in the absence ol' special circum-stances, an emploscer is responsible for coercive statementsand other conduct ot' ia supervisor, J. S. Abcrrnbihie ('onm-pan/', 83 NI,RB 524, 529 (1949). In the present case, la-Freniere addressed O()mans at his work station. I.al-ren:ere'sthreat oft a lawsuit or prosecution for perjury was couchedin terms of' what he would do. However, this threat wascoupled with a threat of' discharge, which could hardly beconsidered as a personal matter between l.al reniere and()Orans. I.al:reniere's assertion that he would have gottenO()ans' ass it' he had learned earlier about ()mans' testi-ronl .tailed to distlinguish between personal action andjoh-rel;lted reprisal. Moreover, the ( ompany War;s put onnotice as of the hearing onl objhections on Januars 1 and I I.it' it did not klnow hefbre that time, that alaFreniere hadthreatened reprisals becauise o eploy ee union actisvity.Nevertheless, the idence ;ils t indicate that the C'om-pany took any steps to disavow such threats by l.alreniere(heytond the general commiittment contained in the unfairlabor practice sttlillnt agreemenlt). or to instruct la-Freniere that he wts not to make such threats. ven aterthe Union iled the present charge on March 2, the ('om-pany never informed Omans or his fellow employees that itrepudialted l.aFreniere's threats. In these circumstailces,Omans and his fellow employees could reasonably believethat LaFreniere was speaking on behalf of the (ompany.I'herefore. the ('Company violated Section 8(a)( 1 ) of the Act.(CON( I SIONS OF) l.AWV1. The ('ompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7of the Act, the Company has engaged. and is engaging in.unfair labor practices within the meaning of Section 8(a)( I )of the Act.t" LaFrenicre's threat to get Omans ftr perjury was broad enough to en-compass either a civil suit or criminal prosecution.432 WOI.VIRINI- W()I D) WIDE. IN('4. The (ompany did not violate the Act hb suspendingand terminating Ilene Kamperda.5. The aforesaid unlair labor practices are unfair laborpractices affecting commerce within the nieanilng of Section2(6) and (7) of the Act.[i RI)I-aving found that the Company has commlitted iola-tions of Section 8(a)( 1I) of the Act I shall recommend that ithe required to cease and desist therelrom and t post ap-propriate notices. I do not agree with the Compan,'s argu-ment that LaFreniere's threats constitute "an isolaled inci-dent which does not warrant a remedial order." Inparticular, a threat of discharge for engaging in protectedactivities is a serious matter "which goes to the ver, heart ofthe Act." Rockwell Internatioenal (orporatrion, 226 NRB870. fn. 2 (1976). In view of the C(ompans's demonstratedproclivity to violate the Act. which proclivits extends toother plants. and the fact that prior Board Orders and acourt decree have filled to deter such unlawful conduct Iam recommending that (I) the ('omppan he ordered (s ithas been before) to cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.and (2) that the Companv he directed to post appropriatenotices at its principal offices in Rockford. Michigan, and atall of its plants in the State of Michigan. See J. P. Sltcie &Co., Inc.. 220 NRB 270 (1975).Upon the foregoing findings of act and conclusions oflaw, and upon the entire record. and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDL R"The Respondent, Wolverine World Wide, Inc.. Rockford,Michigan, its officers agents, successors, and assigns, shall:1 In the event no exceptions are filed as provided bh Sec 102.46 of IheRules and Regulations of the National l.abor Relations Board. the findings,conclusions, and recommended Order herein shall. as plosided in Sec. 102.48of the Rules and Regulalions. be adopted h the Board and hecome isfindings, conclusions and Order. and all ohjections thereto shall he deemedwaived for all purposes..('ease and desist from:(a) lIhreatening employees with lawsuits, criminal pros-ecution, or other reprisal because thes give testimons in aBoard proceeding.(hb) 'Ih realening emplo ees with discharge or other repri-sal because thes discuss suc h testimon\ with their felloweiployes.(c) In ;nyi other m;llnner interfering with, restraining, orcoercing elmployees in the exercise of their rights to orga-nizec to firin, join, or assist lahor organizations: to hargaincollectixel\ through representatives of their o n choosing:to engage in concerted activities fr the purpose of collec-ltie bargaining or other mutual aid or protection or torefrain rom an', and all such actisities.2. Take the follo 'ing affirmati e action which is foundnecessar\ to eflecluale the policies of the Act:(a} Post at its offices illn Rocklfrd. Michigan. and at eachofl its plants in the State of Michigan. including its plant atIthaca. Michigan, copies o' the a;ttached notice marked"Appendix."': ('opies of' said notice. on firms prosided bhthe Regional D)irector or Region 7. af'ter being du signedhb Respondent's authorized representative, shall be postedbh Respondent immediatek upon receipt thereof:;and hemaintained bh it li'r 60 consecutie, da s thereafter, in con-spicuoUS places including all places where notices to em-ployees are cuslomiaril, posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by anN other material.(hlb Notify the Regional Director for Region 7. in writ-ing. within 20 da's from the date of this Order, v hat stepsRespondent has taken to comply herewith.II I IR III-R RI:( )MMINI)I I) that the allegations of thecomplaint with respect to interrogation and to the suspen-sion and discharge of Ilene Kamperda are dismissed.c In the esen l hal this Order ie nircC d hb a judgment o, a [niled StatesCourt AI Appeals. the v ords In he notice reading "Posted b Order ,o theNa;ltinall I abor R clil ns Board" shall read "Posted Pursualnl o a Judgmentof' the nited Stlate ( lrt of' Appeals nlfircing an Order of the NailonalL.abor Relaiins Boardi"433